WISS, Judge
(dissenting):
Today, a bare majority of this Court throws onto the legal trash heap a standard “for determining compliance with” the speedy-trial mandate of Article 101 that has served, and served well, the military justice system for more than two decades. It is a standard devised and applied without undue difficulty by various combinations of no fewer than 10 Judges of this Court and by countless judge advocates. See United *263States v. Burton, 21 USCMA 112, 117-18, 44 CMR 166, 171-72 (1971). ' In its place-as guidance to practitioners at all levels of this legal system so that meaningful understanding and application of this statutory imperative can be assured—the majority provides ... nothing. Viewed from virtually any angle, this looks to me like a step backwards. Accordingly, I dissent.
I. BURTON: TRIED AND PROVEN A
In part relevant to this appeal, Article 10 instructs:
When any person subject to this chapter is placed in arrest or confinement prior . to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.
Most of the language of this provision is unambiguous: It is directive, not hortative; its focus of concern is accused persons “in arrest or confinement” prior to trial, persons constitutionally cloaked with a presumption of innocence; and the alternatives are finite—“try him or ... dismiss the charges and release him.”
One portion of the language, however, proved to be anything but unambiguous: the charge to take “immediate steps” toward one of the two alternatives. In fact, the legislative history of Article 10 indicates that the question of what constitutes “immediate steps” was consciously acknowledged by Congress to be ambiguous. Congress eschewed drawing a time line in the sand, recognizing, as the majority points out, that “there are perfectly reasonable exigencies that arise in individual cases which just do not fit under a set time limit.” Hearings on H.R. 2498 Before a Subcomm. of the House Armed Services Comm., 81st Cong., 1st Sess. 906 (1949), reprinted in Index and Legislative History, Uniform Code of Military Justice (1950).
The consequence of this well-intended ambiguity, however, was that, over the first 20 years of experience under Article 10, there was little predictability in this area of frequent litigation. Precisely because each individual case involves its own idiosyncratic potholes in its path to trial, the decisions on whether Article 10 was violated were largely ad hoc, with insubstantial value as a corpus of precedent. One has only to read from the commentary of the time to flavor the real individualism of the reported cases—indeed, being individualistic to a fault, in terms of offering any meaningful benchmarks for practitioners on what constitutes “immediate steps.” See, e.g., Tichenor, The Accused’s Right to a Speedy Trial in Military Law, 52 Mil. L.Rev. 1 (Spring 1971). The author of this article noted at the outset, “The right of a military accused to a speedy trial is a concept which has generated a great deal of confusion.” Subsequently, referring to language in some of the cases of the day, he observed:
The use of words such as “reasonable diligence,” “oppressive,” “due process,” “fair trial,” and “prejudiced” substantiate the extreme difficulty in trying to establish a fixed rule to determine whether the accused was or was not denied his rights by a particular delay.
Id. at 28. In this same note, he concluded:
The standards used in measuring the fairness of the proceedings affected by pretrial delays are general in nature and offer very little help in formulating any specific rule to be applied to all factual situations. Whether or not the Government has proceeded with reasonable diligence is a subjective concept and varies depending on the attendant facts and circumstances.
After a careful examination of the cases dealing with issues of speedy trial, it becomes evident that the formulation of any specific rule or guidance is almost impossible. It is perhaps this difficulty that partially explains the growing concern in the military that unless an accused is brought to trial within one or two months from the date of the commission of the offense there is a substantial *264possibility that the accused will have been denied a speedy trial.
Id. at 46-47, 49.
B
Against this backdrop of uncertainty of the law, there is little wonder that the Burton Court—considering an issue not raised by the accused but instead specified by the Court itself—accepted appellate defense counsel’s urging “to promulgate new guidance for determining compliance with the speedy trial provisions of the Sixth Amendment and Articles 10, 30(b), and 33, Uniform Code of Military Justice, 10 USC §§ 810, 830, and 833.” 21 USCMA at 117, 44 CMR at 171. Notwithstanding what might be inferred from some critics of that opinion, the Burton Court expressly remained true to the intent of Congress to not fix an inflexible time line for that process. United States v. Sloan, 22 USCMA 587, 588, 48 CMR 211, 212 (1974). Referring to United States v. Hounshell, 7 USCMA 3, 21 CMR 129 (1956), the Burton Court recalled:
The opinion ... reviewed the legislative history of Article 10 and concluded that Congress had not adopted the practice of some States under which an accused is automatically discharged if he is not brought to trial within a specified time after being charged. That history remains unchanged. For that reason we are hesitant to apply rigid time limits. Each case still must depend on its own facts and circumstances. See United States v. Goode, 17 USCMA 584, 586, 38 CMR 382 (1968).
21 USCMA at 118, 44 CMR at 172.
Thus, the Court sought to maintain allegiance to this congressional intent while, at the same time, to answer the plea to articulate meaningful guidance to help practitioners understand and predict application of Article 10 to any given case.2 The Court’s response was a standard that 1) anticipated that all of the various relatively usual difficulties in getting a case to trial could be overcome within 3 months3 and that 2) permitted the Government, in the truly unusual case, to spend whatever reasonable additional time that it could show was necessary to meet the unique circumstances demanded by that case. In the words of the Court:
For offenses occurring after the date of this opinion ... we adopt the suggestion of appellate defense counsel that in the absence of defense requests for continuance, a presumption of an Article 10 violation will exist when pretrial confinement exceeds three months. In such cases, this presumption will place a heavy burden on the Government to show diligence, and in the absence of such a showing the charges should be dismissed.
Id. (footnote omitted).
Thus was the beauty of the Burton standard for measuring compliance with the congressional mandate to take “immediate steps” to process charges, one way or the other, against pretrial confinees. With one stroke, most of the typical and comparatively short delays about which parties might have carped at trial and on appeal prior to Burton were subsumed within the assumed reasonable period of 90 days; all that was left for litigation, then, were the atypical delays that rear up only in cases with extraordinary circumstances. See United States v. Marshall, 22 USCMA 431, 435, 47 CMR 409, 413 *265(1973). The Burton Court’s response to the urging for guidance at last offered lawyers and judges at all levels some hope for predicting how Article 10 might apply to individual cases.
In practice, the standard has well served the fundamental principles of speed and simplicity in the administration of justice that have long made military law worthy of respect and imitation. See W. Winthrop, Military Law and Precedents, Preface to First Edition of 1886. Some rough measure of its effectiveness may be seen in the fact that a computer analysis of all appellate decisions in the military justice system since 1951 reveals over 1,000 cases in which “speedy trial” was mentioned; in comparison, a similar analysis reveals only about 250 cases in which the Burton case was cited since 1971. Also of interest is the fact that a computer analysis of this Court’s decisions from 1972 to the present indicates that, in the first 11 years following publication of Burton, that opinion was cited in 46 cases, 29 of which were in the first 5-year period; in the last 11 years, it was cited in only 13 cases.
This would appear to offer some support for observing that, after an initial few years involving litigation to determine the nature of the extraordinary circumstances that would justify delay beyond 90 days, the standard fulfilled the hope of offering predictability and simplicity of application of the statute. In this light, obviously I do not share the majority’s deprecative view of the Burton presumption as being “admittedly something of a crude stopgap,” 38 MJ at 260, and as a “rough-and-ready rule of thumb,” 38 MJ at 261. I see absolutely no hint in Burton itself to indicate such a view of their handiwork by my judicial predecessors in 1971, and I have read nothing in this Court’s subsequent opinions to that effect, either.
II. KOSSMAN: WHAT’S LEFT?
I am confident that my colleagues in the majority, no less than the Judges who formulated the Burton standard, are concerned with assuring the benefits, both to accused persons and to society as a whole, of speedy trial of criminal charges.4 It is fair, therefore, to consider what is left, by way of assuring those benefits, with the demise of the Burton standard.
A
Preliminarily, I suppose, one might consider what the majority refers to as “several key changes ... instituted in the pretrial confinement area” since Burton. 38 MJ at 260. It is true that, by virtue of this Court’s decision in Courtney v. Williams, 1 MJ 267 (CMA 1976), military magistrates now decide whether an accused can and should be detained pretrial. See RCM 305(i)(5) and (j)(l), Manual for Courts-Martial, United States, 1984. It is true also that, again' by decision of this Court, a convicted accused receives credit on the adjudged sentence for pretrial confinement, with additional credit if the confinement is determined by the military judge to have been unlawful. United States v. Allen, 17 MJ 126 (CMA 1984). See RCM 305(j)(2).
As important as these advances in the law are, however, they can only reasonably be categorized as complements of an effective speedy-trial mechanism, not in any way as diminishing the need for such a protection. The Courtney decision, for instance, assures the pretrial release of all except those whose confinement is absolutely necessary and, in this manner, seeks to minimize the prejudice to military accused from the absence of any opportunity for bail, an *266opportunity that is constitutionally guaranteed to civilian criminal defendants under the Eighth Amendment. Courtney v. Williams, supra at 270-71. Nonetheless, it in no way compensates for what was Burton’s protection of those who are left in confinement.
Similarly, while Allen assures convicted accused ultimate credit for pretrial confinement, it does nothing for the accused who is acquitted and thus receives no sentence to confinement; and it represents only a partial “remedy” for an accused whose sentence to confinement does not extend to the length of the pretrial confinement served. Thus, this back-end “remedy” for pretrial confinement is not an effective substitute for a front-end mechanism for assuring compliance with Article 10’s speedy-trial mandate.
Besides these inadequacies from the standpoint of an accused, it must be recognized forthrightly that there is no substitute for the benefits to the military community and to society as a whole from speedy disposition of criminal charges. See United, States v. Sloan, supra at 588, 48 CMR at 212. There are no winners when criminal trials are unnecessarily delayed; all are losers.
B
The speedy-trial promise of the Sixth Amendment to the Constitution remains unaffected by today’s decision. Aside from observing that, in over 40 years of reported decisions of this Court, none has found a violation of the Sixth Amendment, the following analysis is apropos:
Like his or her civilian counterpart, the armed forces member is guaranteed a speedy trial under the sixth amendment. That right, however, given its present Supreme Court interpretation, is mostly illusory.
F. Gilligan and F. Lederer, Court-Martial Procedure (hereafter Gilligan & Lederer) § 17-10.00 at 622-23 (1991) (footnotes omitted; emphasis added). The authors continue:
Consequently, the military member is particularly fortunate in that the constitutional right is significantly buttressed by additional protections stemming primarily from Article 10 of the Uniform Code of Military Justice and the Rules for Courts-Martial.
Id. at 623. With this lead, I proceed.
C
Article 10 remains, of course. The viability of this statutory charge theoretically is unaffected by today’s decision. Its practical viability may be more suspect, however. Even the majority recognizes that the pr e-Burton state of implementation of Article 10’s speedy-trial mandate was a “procedural vacuum.” 38 MJ at 261. Yet, by its decision today, the majority has doomed practitioners to the fate of precisely the same “pre-Burton standard of ‘reasonable diligence’ ” that eventually drove this Court to issue the Burton decision in the first place. Compare 38 MJ at 262 with United States v. Tibbs, 15 USCMA 350, 353, 35 CMR 322, 325 (1965). I cannot imagine what makes that standard any more satisfactory today than it was in 1971. Thus, it would surely seem that the Chief Judge has hit the nail on the head when he chastizes the majority today for “condemn[ing] the military legal community to reinvent our speedy-trial clock, second by second.” 38 MJ at 262.
Morever, it would not seem to bode well post-Kossman that the authors of Court-Martial Procedure quoted earlier liken the pr e-Burton speedy-trial analysis by this Court to the Supreme Court’s effort .to test for violation of the Sixth Amendment, see Gilligan & Lederer, supra § 17-41.20 at 636-37. These are the same authors who, as I have noted, evaluate the latter protection as “mostly illusory.” Instead, they opine that “at present Burton is the ultimate judicial protection of the statutory military right to a speedy trial.” Id., § 17-20.00 at 625. At least it was until today.
D
Finally, I come to the provision that seems most heavily relied upon by the ma*267jority as permitting its burial of the Burton standard: RCM 707. Before considering its effectiveness to assure speedy trials, however, I am impelled to pause briefly to comment on the majority’s lackluster defense of this Court’s responsibility and authority in this area versus that of the President.
The President’s instruction in RCM 707 to bring a case to trial within 120 days of a certain triggering event does have, as the majority states, “the force and effect of law.” 38 MJ at 260. First, the President may order such an action as the Commander in Chief. See U.S. Const. art. II, § 2. Second, the rule is related to the President’s statutory prerogative to prescribe “[p]retrial, trial, and post-trial procedures.” See Art. 36(a), UCMJ, 10 USC § 836(a); United States v. Smith, 13 USCMA 105, 119, 32 CMR 105, 119 (1962).
Nonetheless, the substantive due process question of whether a confined criminal accused has received his congressionally assured speedy trial under Article 10 is uniquely within the responsibility and the authority of the judiciary. The majority’s implied distinction in this regard between “interpretation of a statute” and “enforce[ment]” of it is a word game that is ineffective to dismiss the clearly expressed fact that the Burton Court’s new standard was “guidance for determining compliance with the speedy trial provisions” of, in part, Article 10. 21 USCMA at 117, 44 CMR at 171. See United States v. Kossman, 37 MJ 639, 640-41 (NMCMR 1993). Accordingly, any way that one slices that pie, the Burton standard was a means to measure whether Article 10’s due process was fulfilled in any given case, and it is most assuredly not within the power of any authority other than the Supreme Court of the United States to overrule that standard or this Court to reconsider it. See also Art. 36(a) (President’s rules of procedure “may not be contrary to or inconsistent with this chapter”).
That said, it is appropriate now to consider the persuasiveness of the majority’s conelusion that RCM 707 adequately protects speedy-trial interests so as to permit reconsideration—and, upon reconsideration, interment—of the Burton standard. I must confess that—while fully hopeful that I am wrong, considering my evaluation of the efficacy of the Sixth Amendment and the “reasonable diligence” standard for measuring compliance with Article 10—I have serious misgivings about the capacity of that rule to fill the void caused by overruling Burton.
First, in view of the lack of ballast in the rule’s principal components since its inception in 1984, I must wonder about the sternness of the resolve of future scriveners of the rule to provide real substance to a speedy-trial mandate. I point to the following unexceptionally weakening trend in the fundamental, unpinning elements of the rule:
Time period: The rule originally was promulgated in 1984 as a general 120-day rule but with a specific 90-day rule for accused persons in pretrial confinement-see RCM 707(a) and (d); most recently, however, the latter was deleted— Exec. Order 12767, § lg, 56 Fed. Reg. 30288-30292 (1991).
Triggering events: The events that start the running of the clock have been modified in several respects. See RCM 707(a) (Changes 2 (1 Mar 86), 3 (12 Mar 87), and 5 (6 Jul 91)).
Exclusions: Periods to be excluded from the allotted time under the rule were so numerous and expansive that they riddled the rule so as to overwhelm it. See 707(c). Recently the host of specific exclusions was deleted from the rule and, instead, there is a general provision requiring that requests for pretrial delay must be submitted for approval of the convening authority or the military judge—RCM 707(c) (Change 5); it is noteworthy that this most recent vintage of RCM 707(c) gives absolutely no guidance at all on what requests properly should be granted by those authorities, however.
*268Remedy: The remedy for violating the rule originally was dismissal, which the Drafters’ Analysis, Manual, supra at A21-38, made clear was intended as dismissal with prejudice. The most current version, however, permits dismissal with or without prejudice, depending on the circumstances. See RCM 707(d) (Change 5).
(This is not a quotation.)
Second, apart from the squeamishness in confidence caused by this course with an apparent bearing on impotence, the substance of a couple of these changes causes additional wariness. One of these is in the length of the speedy-trial clock and what that signifies. After discussing the decision in United States v. McCallister, 27 MJ 138 (CMA 1988), in which the Court relied in part on Burton’s 90-day rule to decide that the “demand prong” of Burton5 “no longer serves a useful function as a distinct means to the end of a speedy trial,” id. at 140, the authors of Court-Martial Procedure wrote:
The McCallister opinion does more than justify the overruling of the Burton demand prong. It makes abundantly clear that the Burton ninety-day dismissal rule not only continues but is a valuable part of the speedy-trial protections ____
Having abandoned the demand prong of Burton, would the court find the Rules an adequate substitute for the ninety-day dismissal rule? This issue should now be presented as the Manual for Courts-Martial has been amended so as to delete its ninety-day rule in favor of a general 120-day rule.
The history of the speedy-trial right in the armed forces has usually been a history of the reaction of the military appellate courts to inadequate compliance with the Article 10 right. Given amendment to Rule 707’s decrease[d] speedy trial protections, one would predict not only renewed emphasis on the ninety-day rule, but also the now jettisoned demand prong as well.
Gilligan & Lederer, supra § 17-57.00 at 654-55 (footnotes omitted). Today, in the face of obviously reduced protection in RCM 707, the majority has “react[ed]” by reducing, as well, any real chance for compliance with Article 10. So much for predictions!
The other change that is substantively bothersome is in RCM 707(c), which formerly contained the list of excludable periods. Commenting on the utter lack of any indications at all in the rule as to what are appropriate requests to be granted under the new, open-ended version of the rule, the authors of Court-Martial Procedure predict:
Either the common law resulting from this amendment will simply restate the old Rule and its interpretation, or it will justify its departure. Given the service’s traditional hostility to an effective speedy-trial right and the Discussion’s attempt to grant “sole discretion” to the convening authority or judge, the amendment may make a mockery of the Rule.
Gilligan & Lederer, supra, § 17-73.10 at 667. I fear as much myself—not that the “old Rule,” with its all-engulfing specific exclusions, was any less of an undermining of meaningful speedy-trial protection.
This, then, is what the rule looks like that the majority finds so assuaging that it is persuaded today of no continuing need for the Burton 90-day standard to ensure compliance with Article 10. I am not so impressed.
III. BACK TO THE FUTURE
As of this decision today, a military accused’s speedy-trial assurance rests not so *269solidly on the “mostly illusory’ Amendment; on Article 10 and the same frustrating “reasonable diligence” standard to measure compliance with it that existed for 20 years prior to Burton and which the majority acknowledges was part of a “procedural vacuum”; and on RCM 707—a 120-day clock, with wholly undefined and facially limitless bases for exclusions from that clock, and with a remedy for violation of dismissal either with or without prejudice. Thus viewed, regardless of the majority’s evaluation, it surely does not seem to me that “[t]he landscape of speedy trial has changed dramatically since” (38 MJ at 261) Burton—certainly, at least, not for the better. Sixth
When this Court several years ago overruled a similar 90-day post-trial rule for action by the convening authority that had been announced in Dunlap v. Convening Authority, 23 USCMA 135, 48 CMR 751 (1974), the Court subsequently commented that it witnessed
a disturbing number of cases involving intolerable delay in post-trial processing of courts-martial which [arose] since this Court in United States v. Banks, 7 MJ 92 (CMA 1979), withdrew from the “inflexible application” (id. at 93) of the presumption of prejudice from such a delay ...
United States v. Shely, 16 MJ 431 (CMA 1983). I hope that the majority of this Court, after 20 years’ experience in charted waters of effective application of the Burton standard, is prepared to be vigilant against a similar recurrence of intolerable pretrial delay in the sea of uncertainty upon which it today embarks.
The more things change, the more they stay the same.

. Art. 10, Uniform Code of Military Justice, 10 USC § 810.


. Rules of presumption in connection with statutory mandates are not unique in our jurisprudence to Article 10. See, e.g. United States v. Payne, 3 MJ 354 (CMA 1977) (presumption of prejudice from an Article 32(a) violation—investigating officer failing to act as an impartial investigator and acting in violation of applicable standards of conduct for the judicial office he served); United States v. Coulter, 3 USCMA 657, 14 CMR 75 (1954) (presumption of prejudice from an Article 6(c), 10 USC § 806(c) violation—same officer serving as trial counsel and as staff judge advocate to the reviewing authority).


. Three years later, the Court substituted a 90-day standard for the original 3-month standard in order to offer uniformity, given the vagaries of the calendar. See United States v. Driver, 23 USCMA 243, 49 CMR 376 (1974).


. If ever the law is to have genuine deterrent effect on the criminal conduct giving us immediate concern, we must make some drastic changes. The most simple and obvious remedy is to give the courts the manpower and tools ... to try criminal cases within sixty days after indictment, and then see what happens____ Indeed the delays in trials are often one of the gravest threats to individual rights. Both the accused and the public are entitled to a prompt trial.
Chief Justice Warren Burger, State of the Judiciary Address, American Bar Association Annual Meeting, St. Louis, August 1970, reprinted in 56 ABAJ 929, 932 (1970), and subsequently reprinted in Tichenor, The Accused’s Right to a Speedy Trial in Military Law, 52 Mil.L.Rev. 1 (Spring 1971).


. In addition to the 90-day rule, United States v. Burton, 21 USCMA 112, 118, 44 CMR 166, 172 (1971), also contained the following “demand-prong”:
Similarly, when the defense requests a speedy disposition of the charges, the Government must respond to the request and either proceed immediately or show adequate cause for any further delay. A failure to respond to a request for a prompt trial or to order such a trial may justify extraordinary relief.